DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submissions filed on 09/16/2021 and 10/05/2021 have been entered.
Response to Arguments
Applicant’s arguments filed on 09/16/2021 and 10/05/2021 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
With respect to the claim rejection(s) under 35 U.S.C. § 103, applicant’s amendment(s) to the claim(s) and accompanying arguments have overcome the claim rejection(s). 
With respect to the double patenting claim rejections, the terminal disclaimer approved on 10/28/2021 has/have overcome the rejection(s). 
Claim Interpretation
In view of paragraphs [0037-0042] and Figs. 4-5 of applicant’s published application, the claimed “heat transfer time constant” has been interpreted as below as a Tau value calculated using the disclosed equation and the determined temperature at specific times.
Election/Restrictions
Claim 22 is allowable. The restriction requirement between Inventions I-IV, as set forth in the Office action mailed on 09/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/28/2020 is partially withdrawn. Claims 37-39 and 41-42, directed to Invention III (i.e. a method of operating an electronic device), are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (i.e. claim 22). However, claims 33-36 and 43-44 directed to distinct electronic devices are withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew M. Waxman on 10/28/2021.
The application has been amended as follows: 
In the claims:
33-36. (Canceled) 
43-44. (Canceled)


Reasons for Allowance
Claim(s) 22-23, 25-27, 30, 32, 37-39, and 41-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A primary reason why the invention is deemed novel and non-obvious over the prior art of record to an electronic device as instantly claimed is that the prior art of record, alone or in combination, fail(s) to teach or suggest a controller configured i) to compute a heat transfer time constant of the heating element based on the temperature of the heating element and ii) to determine whether the vapor-forming material is depleted based on the computed heat transfer time constant of the heating element as instantly claimed. According to paragraphs [0017-0018, 0046-0047, 0051] of applicant’s published application, the claimed invention improves temperature monitoring of the electronic device, optimizes vapor-forming conditions, and reduces hotspots/burning. For these reasons, claims 22-23, 25-27, 30, 32, 37-39, and 41-42  are deemed novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743